DETAILED ACTION
This is a first office action in response to application no. 16/872,930 filed on May 12, 2020 in which claims 1-18.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (US Patent Application Publication no. 2018/0328745) in view of Rath et al. (US Patent Application Publication no. 2018/0089911).

Regarding claim 1 and 7, Nagy discloses a method and system for validating a map (See Nagy [0029]), the system comprising: one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors (See Nagy [0066]), configure the system to: obtain route information identifying a route in the map for an autonomous vehicle (See Nagy [0059]); segment the route information into multiple test route subsections (See Nagy [0029]); identify one or more road features corresponding to one or more of the multiple test route subsections (See Nagy [0029]).
It is noted that Nagy is silent about automatically generate one or more validation tests corresponding to the one or more of the multiple test route subsections based on a simulated autonomous vehicle traversing the one or more road features.
	However, Rath teaches system for validating a map including automatically generate one or more validation tests corresponding to the one or more of the multiple test route subsections based on a simulated autonomous vehicle traversing the one or more road features (See Rath [0013], [0029], [0097]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Nagy’s ma validation to incorporate the teachings of Rath to include validating a map including automatically generate one or more validation tests corresponding to the one or more of the multiple test route subsections based on a simulated autonomous vehicle traversing the one or more road features.  The motivation for performing such a modification in Nagy is to provide validation methodologies and test setups that cover a large number of scenarios that cannot be reliably tested on roads during on-road testing/validation. 

As per claim 13, most of the limitations of this claim have been noted in the above rejection of claims 1 and 7.  In addition, the combination of Nagy and Rath further teaches a non-transitory computer readable media including instructions for validating a map that, when executed by one or more processors, cause the one or more processors to perform the steps of the system and method as claimed in claims 1 and 7 (See Nagy [0008]).

As per claims 2, 8 and 14, the combination of Nagy and Rath further teaches multiple test route subsections are segmented based on way points (See Nagy [0058]).

As per claims 3, 9 and 15 the combination of Nagy and Rath further teaches a method and system wherein the one or more physical processors are further programmed with computer program instructions that, when executed by the one or more physical processors, configure the system to receive user input defining the way points (See Nagy [0008]-[0009], [0098] and [0050]).

As per claims 4, 10 and 16, the combination of Nagy and Rath further teaches a method and system  wherein the one or more physical processors are further programmed with computer program instructions that, when executed by the one or more physical processors, configure the system to determine one or more of the way points based on the one or more road features (See Nagy [0058]).

As per claims 5, 11 and 17, the combination of Nagy and Rath further teaches a method and system wherein automatically generate multiple validation tests for different ones of the multiple test route subsections; and execute the multiple validation tests in parallel over the different ones of the multiple test route subsections (See Rath [0103] and [0108]). The motivation for performing such a modification in Nagy is to provide validation methodologies and test setups that cover a large number of scenarios that cannot be reliably tested on roads during on-road testing/validation.


As per claims 6, 12 and 18, most of the limitations of these claims have been noted in the above rejection of claims 1, 7 and 13.  In addition, the combination of Nagy and Rath further teaches a method and system wherein the one or more road features include one or more of an intersection, a lane merge, and a cross walk (See Nagy [0030] and [0058]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nagy et al. (US Patent Application Publication no. 2021/0124370) teaches navigational constraints for autonomous vehicles.
Sakaguchi et al. (US Patent no. 10,884,427) teaches travel route generating device and method for generating travel route.
Coughran et al. (US Patent no. 10,956,855) teaches integrated multi-location scheduling, routing, and task management.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424